NOT PRECEDENTIAL

            UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT
                     _______________

                          No. 11-1459
                        _______________

                      ALLEN FEINGOLD,
                                Appellant

                                v.

OFFICE OF DISCIPLINARY COUNSEL; PHILADELPHIA COUNTY
     COURT OF COMMON PLEAS; ANTHONY SEDROSKI;
 AMELIA KITTREDGE; CARMEN NASUTI; PAUL BERGOYNE;
    DONNA SNYDER; JESSIE HERRODA; RUSSEL NIGRO;
  PAMELA DEMBE; JOSEPH EVERS; DEANNA BALLINGER;
   1515 MARKET STREET ACQUISITION PAR, L.P., TA 1515
             Market Street Bldg; PAUL KILLION


                        _______________

          On Appeal from the United States District Court
              For the Eastern District of Pennsylvania
               (D.C. Civil Action No. 2-10-cv-03357)
          District Judge: Honorable Mary A. McLaughlin
                         _______________

            Submitted Under Third Circuit LAR 34.1(a)
                         June 18, 2012
                       _______________

Before: AMBRO, VANASKIE, and VAN ANTWERPEN, Circuit Judges

                   (Opinion filed: July 6, 2012)
                       _______________

                           OPINION
                        _______________
AMBRO, Circuit Judge

       Disbarred attorney Allen Feingold alleges constitutional violations related to

disciplinary proceedings brought against him. The District Court abstained from

exercising jurisdiction under Younger v. Harris, 401 U.S. 37 (1971). We affirm.

                                             I.

       Because we write solely for the parties, we note only those facts necessary to our

decision. In August 2008, Feingold was disbarred from the practice of law in

Pennsylvania. Following his disbarment, the Office of Disciplinary Counsel (“ODC”)

filed a petition in the Court of Common Pleas of Philadelphia County seeking to enjoin

Feingold from the unauthorized practice of law. On September 3, 2009, Judge Pamela

Dembe entered an order granting the injunction, prohibiting Feingold from entering or

removing items from his law office, and requiring him to obtain court approval before

filing any documents in court. On September 10, 2009, Judge Dembe appointed a

conservator for the contents of Feingold’s office.

       In September 2009, Feingold filed a complaint in the United States District Court

for the Eastern District of Pennsylvania against the ODC, the Philadelphia County Court

of Common Pleas, Paul Killion, Anthony Sedroski, Amelia Kittredge, Carmen Nasuti,

Russell M. Nigro, Judge Dembe, and Joseph H. Evers. He alleged, among other things,

constitutional violations associated with the disciplinary action. In December 2009, the

District Court applied the Rooker-Feldman abstention doctrine, see Rooker v. Fid. Trust

Co., 263 U.S. 413 (1923); D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983) — or


                                             2
alternatively, the Younger abstention doctrine — and granted Defendants’ motion to

dismiss. See Feingold v. Office of Disciplinary Counsel, No. 09-4421, 2009 WL

4857380 (E.D. Pa. Dec. 14, 2009). We affirmed. See Feingold v. Office of Disciplinary

Counsel, No. 10-1223, 415 Fed. Appx. 429 (3d Cir. Feb. 15, 2011).

      On July 8, 2010, Feingold filed a second complaint in the District Court against all

the defendants named in his previous complaint, Deanna Ballinger, and 1515 Market

Street Acquisition Partners, L.P. (collectively, the “Defendants”), and moved for a

temporary restraining order against the enforcement of Judge Dembe’s orders of

September 3 and 10, 2009. The complaint alleged violations of the First, Fourth, and

Fourteenth Amendments to our Constitution. In January 2011 the District Court received

notice from Court of Common Pleas Judge Chad F. Kenney, Sr. that a hearing had been

scheduled for February 17, 2011 in the underlying state-court disciplinary proceeding.1

Defendants moved to dismiss Feingold’s complaint on the ground that the Younger

abstention doctrine applied. The District Court agreed by an order on January 20, 2011.

      Feingold appeals.

                                            II.

      The District Court had jurisdiction under 28 U.S.C. §§ 1331 and 1343. We have

jurisdiction under 28 U.S.C. § 1291. “We exercise plenary review over the legal

determination of whether the requirements for abstention have been met. Once we

determine that the requirements have been met, we review a district court’s decision to


1
 Judge Dembe recused herself from Feingold’s disciplinary proceeding in state court
after being named a defendant in this action.
                                            3
abstain under Younger abstention principles for abuse of discretion.” Addiction

Specialists, Inc. v. Twp. of Hampton, 411 F.3d 399, 408 (3d Cir. 2005).

       The Younger abstention doctrine “reflects a strong federal policy against federal-

court interference with pending state judicial proceedings absent extraordinary

circumstances.” Gwynedd Properties, Inc. v. Lower Gwynedd Twp., 970 F.2d 1195, 1199

(3d Cir. 1992) (internal quotation marks omitted). Under that doctrine, “federal courts

must abstain in certain circumstances from exercising jurisdiction over a claim where

resolution of that claim would interfere with an ongoing state proceeding.” Miller v.

Mitchell, 598 F.3d 139, 145 (3d Cir. 2010). For the Younger abstention doctrine to apply,

three conditions must be satisfied: (1) state-court proceedings must be ongoing and

judicial in nature; (2) the state-court proceedings must implicate important state interests;

and (3) those proceedings must afford an adequate opportunity to raise federal claims.

See Lazaridis v. Wehmer, 591 F.3d 666, 670 (3d Cir. 2010) (citing Addiction Specialists,

411 F.3d at 408). If all three prongs of the Younger analysis are met, federal courts

should abstain unless there is a showing of “bad faith, harassment, or some other

extraordinary circumstance that would make abstention inappropriate.” Middlesex Cnty.

Ethics Comm’n v. Garden State Bar Ass’n, 457 U.S. 423, 435 (1982).

       To satisfy the first prong of Younger, the state court proceedings at issue must be

ongoing at the time the federal action was filed, it being immaterial when the state

proceedings conclude. See Addiction Specialists, 411 F.3d at 408-09 (“[O]ur inquiry on

prong one of the Younger test is not what is currently occurring in the state proceedings,



                                              4
but is focused on the narrow question of whether they were pending at the time the

federal suit was filed.”) (citation omitted).

       Feingold’s proceedings in the Pennsylvania Court of Common Pleas were state

proceedings for the purposes of Younger abstention. They were judicial in nature and

they were ongoing both when Feingold filed his complaint in federal court and when the

District Court dismissed the case. Feingold’s claims that there was “nothing pending in

state court, and there was no assigned judge due to the recusal of Judge Dembe,” when

this action was dismissed are both unfounded and irrelevant. See Appellant’s Br. at 13.

There were state judicial proceedings scheduled to occur in the underlying state court

disciplinary action and the temporary lack of an assigned judge does not make those

proceedings anything other than ongoing.

       The second prong of Younger is satisfied because Feingold’s state court

proceedings implicate Pennsylvania’s interest in preventing the unlawful practice of law.

Regulating the bar to protect the public from unlicensed former attorneys is an important

state interest for the purposes of Younger abstention. See Middlesex County Ethics

Comm’n., 457 U.S. at 423.

       The third prong of Younger is met because the state court proceedings at issue

took place in the Pennsylvania Court of Common Pleas, a court of general jurisdiction.

There is no indication that Feingold was unable to raise his federal claims in state court,

that the state court could not provide adequate relief on his federal claims, or that the

federal claims could not be litigated as a part of the ongoing state proceedings to which

they related. See Addiction Specialists, 411 F.3d at 411-12. If Feingold wished to raise

                                                5
federal claims relating to the underlying disciplinary proceeding, he could have addressed

the matter in the Court of Common Pleas.

       Younger abstention would be inappropriate if Feingold’s federal claims were

collateral to the state court proceedings, meaning his “suit would not be resolved by the

case-in-chief or as an affirmative defense to the state court proceedings.” Am. Family

Prepaid Legal Corp. v. Columbus Bar Ass’n, 498 F.3d 328, 336 (6th Cir. 2007).

Feingold’s request that the District Court enjoin the enforcement of Judge Dembe’s

orders — the orders at issue in the state court proceedings — can hardly be described as a

collateral issue.

       There is also no evidence that the disciplinary action against Feingold was

frivolous, retaliatory, undertaken without a reasonable expectation of success, motivated

by illegitimate considerations, or part of an “unjustified and oppressive use of multiple

prosecutions.” Phelps v. Hamilton, 59 F.3d 1058, 1065 (10th Cir. 1995); see Kugler v.

Helfant, 421 U.S. 117, 126 n.6 (1975). Though Feingold claims that the state

proceedings were solely to harass him, thus barring the application of Younger

abstention, he fails to provide a basis for this allegation.

       All three prongs of the Younger abstention doctrine have been met and there has

been no showing that an exception to the doctrine applies. Thus the District Court did

not abuse its discretion in deciding to abstain.

                                       *   *   *   *   *

       For these reasons, we affirm the District Court’s dismissal of Feingold’s

complaint.

                                               6